                                                                                      ~o.wutacl     ,<g
   Case 5:18-cv-05209-TLB Document 1                     Filed 10/26/18 Page 1 of 7 PageID #: 1
                                                                            '}{l~t) 'DNflOA ·t1 SVIOUOO


                                UNITED STATES DISTRICT COURT
                                                                                     9\0l 9 l lJO
                                WESTERN DISTRICT OF ARKANSAS                             (l'if1l:l ~
                                   FAYETTEVILLEDIVISION                         .umroL)ll1lS10 sn
                                                                               ~J.SlO

 ----------------------------------------------------x
 JOE HAND PROMOTIONS, INC.
 407 E. Pennsylvania Blvd.
 Feasterville, PA 19053,

                               Plaintiff,

                 vs.                                              CNIL ACTION NO.       I i.., S 2 O °I
 FAREED ABDULLAH, RAHIM
 MAWANI, and GARVAN TOVI,
 individually, and as officers, directors,
 shareholders, members and/or principals
 of PASHA'S LOUNGE LLC d/b/a
 PASHA'S LOUNGE, and PASHA'S
 LOUNGE LLC d/b/a PASHA'S LOUNGE,

                               Defendants.
 ----------------------------------------------------x
                                                COMPLAINT

          Plaintiff, Joe Hand Promotions, Inc., by and through its attorneys, for its Complaint

against the Defendants, FAREED ABDULLAH, RAHIM MAWANI, and GARVAN TOVI,

individually, and as officers, directors, shareholders, members and/or principals of PASHA'S

LOUNGE LLC d/b/a PASHA'S LOUNGE and PASHA'S LOUNGE LLC d/b/a PASHA'S

LOUNGE alleges as follows:

                                     JURISDICTION AND VENUE

          1.     Jurisdiction is proper as this action arises under the copyright laws of the United

States.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 (federal

question) and 1338(a) (copyright) as this civil action is brought under the Copyright Act of the

United States, 17 U.S.C. § 101, et seq. and the Communications Act of 1934, as amended, 47
   Case 5:18-cv-05209-TLB Document 1                 Filed 10/26/18 Page 2 of 7 PageID #: 2


U.S.C. § 553 (generally referred to as "Cable Piracy'') and 47 U.S.C. § 605 (generally referred to

as "Satellite Piracy").

        2.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(a) and (b) and

1400(a) because a substantial part of the events giving rise to the claims occurred in this District

and/or Defendants reside in this District.

                                         THE PARTIES

        3.      Plaintiff, Joe Hand Promotions, Inc. is a corporation organized and existing under

the laws of Pennsylvania with its principal place of business located at 407 E. Pennsylvania

Blvd., Feasterville, PA 19053.

        4.      Plaintiff is a company that specializes in distributing and licensing premier

sporting events to commercial/non-residential establishments including bars, restaurants,

clubhouses, shops, and similar locations.

        5.      By written agreement with the promoters Qf the event, Plaintiff was granted the

exclusive right to commercially distribute the audiovisual presentation of the Floyd Mayweather,

Jr. vs. Conor McGregor boxing match, including all undercard bouts and commentary, on

Saturday, August 26, 2017 (the "Program").

        6.      By written agreement with the owner of the registered copyright [PA 2-066-333]

of the Program, Plaintiff was assigned ownership of the right to distribute 17 U.S.C. § 106(3) and

authorize the public performance 17 U.S.C. § 106(4) of the Program.

        7.      Upon information and belief, Defendant, Pasha's Lounge LLC is a business entity

operating an establishment known as Pasha's Lounge located at 1404 Southeast Eagle Way,

Bentonville, AR 72712 (the "Establishment").




                                                 2
   Case 5:18-cv-05209-TLB Document 1                        Filed 10/26/18 Page 3 of 7 PageID #: 3


        8.       Upon information and belief, the individual Defendants, Fareed Abdullah, Rahim

Mawani, Garvan Tovi, reside in the State of Arkansas. On the date of the Program, each

Defendant was an officer, director, shareholder, member or principal of the entity owning and

operating the Establishment.

        9.       Upon information and belief, by virtue of the above position with the

Establishment, each individual Defendant directly participated in and/or assisted in the

Establishment's unauthorized broadcast of the Program.

                                                    FACTS

         10.     The Program garnered widespread media coverage, public interest, and was

reported to be the most anticipated Pay-Per-View event in history 1. Plaintiff licensed the

Program to over 6,000 establishments nationwide authorizing them to exhibit the Program to

their patrons, customers, members, and/or guests, granting such authorization after the payment

of a commercial license fee to Plaintiff, which fee was determined by the capacity of the

establishment.

        11.      The Program was legally available to the Defendants for exhibition in their

Establishment only after paying the commercial rate to Plaintiff. Defendants, however, chose

not to contract with Plaintiff and pay the proper commercial license fee to Plaintiff. Instead,

Defendants, including their agents, servants, and/or employees, took affirmative steps to

circumvent the commercial licensing requirement and unlawfully obtained the Program through

an unauthorized cable signal, satellite signal, and/or internet stream.

        12.      In an effort to avoid paying the proper commercial license fees to Plaintiff,

commercial locations, among other methods, obtained the Program through the illegal misuse of

         See Mayweather, McGregor poised for history-making fight, Reuters, https://www.reuters.com/article/us-
boxing-mayweather-mcgregor/mayweather-mcgregor-poised-for-history-making-fight-idUSKCNlB52L8 (last
visited September 10, 2018).


                                                        3
   Case 5:18-cv-05209-TLB Document 1                  Filed 10/26/18 Page 4 of 7 PageID #: 4


cable and satellite service by: (1) intercepting and redirecting cable or satellite service from a

nearby residence, (2) registering their business location as a residence, (3) physically moving a

cable or satellite receiver from a residence to their business, and/or (4) obtaining the Program in

violation of the terms of their television service provider agreement.

        13.    In addition to the above, commercial locations also exploited restricted online

access to the Program in order to avoid paying the proper commercial license fees to Plaintiff.

Individual consumers could stream the Program through a limited number of legitimate online

distributors for a maximum retail price of $99.99, but only for non-commercial use. The website

of each distributor carried clear language limiting use of an online stream to residential, personal,

and/or non-commercial use only.         Undeterred, commercial locations would purchase the

Program for viewing on a personal device or in a residence, then proceed to link this device to

the establishment's television screen(s) to unlawfully exhibit the Program commercially.

        14.    Upon information and belief, Defendants willfully engaged in one or more of the

above illegal acts to receive the Program for free or at a nominal cost while Plaintiffs legitimate

customers paid several thousand dollars. Defendants knew, or should have known, their receipt

and exhibition of the Program at their establishment was not authorized.

        15.    Upon information and belief, Defendants intentionally pirated the Program for the

sole purpose of their own economic gain. Defendants exhibited the Program for the commercial

purpose of attracting paying customers, patrons, members, and guests, thereby wrongfully

benefiting financially by infringing Plaintiffs rights in the high-profile event.

        16.    Defendants did not have license, authorization, permission, or consent from

Plaintiff to exhibit the Program in the Establishment.




                                                  4
   Case 5:18-cv-05209-TLB Document 1                  Filed 10/26/18 Page 5 of 7 PageID #: 5


        17.    As exclusive licensee and copyright assignee of the Program, Plaintiff has

standing and capacity to bring this action in its own name against Defendants for violations of

the Communications and Copyright Acts.

                                             COUNTI

          SATELLITE [47 U.S.C. § 605] AND CABLE [47 U.S.C. § 553] PIRACY

        18.    Plaintiff repeats, re-alleges, and incorporates by reference each and every

allegation and averment set forth in the above paragraphs of this Complaint with the same force

and effect as if the same were more fully set forth at length herein.

        19.    Upon information and belief, Defendants' exhibition of the Program was

accomplished through the interception and receipt of a cable and/or interstate satellite signal.

       20.     Defendants' wrongful actions, in connection with the unauthorized exhibition of

the Program, as described above, violate (in the alternative to the extent necessary) 47 U.S.C. §§

605 and/or 553.

       21.     Accordingly, Plaintiff is entitled to judgment in its favor and against each

Defendant for statutory damages, in the discretion of this Court, plus interest, costs and

attorneys' fees, pursuant to 47 U.S.C. §§ 605 and/or 553.

                                            COUNT II

                                COPYRIGHT INFRINGEMENT

       22.     Plaintiff repeats, re-alleges, and incorporates by reference each and every

allegation and averment set forth in the above paragraphs of this Complaint with the same force

and effect as if the same were more fully set forth at length herein.




                                                  5
  Case 5:18-cv-05209-TLB Document 1                   Filed 10/26/18 Page 6 of 7 PageID #: 6


       23.     Defendants' unauthorized distribution and public performance of the Program

through any means, including without limitation, cable, satellite, or internet stream, was in

violation of 17 U.S.C. §§ 106 and 501.

       24.     Defendants' acts of infringement were not only willful, intentional, and

purposeful, but also in complete disregard of and indifference to Plaintiff's rights.

       25.     Accordingly, Plaintiff is entitled to judgment in its favor and against each

Defendant for statutory damages, in the discretion of this Court, plus interest, costs and

attorneys' fees, pursuant to 17 U.S.C. § 505.

                                             PRAYER

       WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against each

Defendant, jointly and severally, as follows:

               a.      for statutory damages, m the discretion of this Court, of up to the

       maximum amount of $110,000.00 for the willful violation of 47 U.S.C. § 605 committed

       for the purpose of commercial advantage, or alternatively, for statutory damages, in the

       discretion of this Court, of up to the maximum amount of $60,000.00 for the willful

       violation of 47 U.S.C. § 553 committed for the purpose of commercial advantage;

               b.      for Plaintiff's attorneys' fees, interest, and costs of suit pursuant to 47

       U.S.C. § 605(e)(3)(B)(iii) or, alternatively, pursuant to§ 553(c)(2)(C);

               c.      for statutory damages, in the discretion of this Court, of up to the

       maximum amount of $150,000.00 pursuant to 17 U.S.C. § 504(c) for the willful violation

       of 17 U.S.C. § 501;

               d.      for Plaintiff's attorneys' fees, interest, and costs of suit pursuant to 17

       U.S.C. § 505; and




                                                  6
  Case 5:18-cv-05209-TLB Document 1               Filed 10/26/18 Page 7 of 7 PageID #: 7


             e.     for such other and further relief to which Plaintiff may be entitled.

                                           Respectfully submitted,

                                           ATTORNEYS FOR PLAINTIFF
                                           JOE HAND PROMOTIONS, INC.

                                           GILL RAGON OWEN, P.A.
                                           425 West Capitol Avenue, Suite 3800
                                           Little Rock, AR 72201
                                           (501) 376-3800 II (501) 372-3359 fax
                                           mcnulty@gill-law.com and finch@gill-law.com and
                                           katiem@gill-law.com


Dated: October 25, 2018                    By:- ~ , r - - - - - - - - t 7 ' - - - - -
                                              K elly W. McNu                    (Ark. Bar No. 2005141)
                                              Matthew B. Fin                   (Ark. Bar No. 2001025)
                                              Katie L. Mehdizadegan (Ark. Bar No. 2014181)




                                              7
